Citation Nr: 1002718	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric condition, to include generalized 
anxiety disorder, depression, and dementia, to include as 
secondary to the Veteran's service-connected osteoarthritis; 
and if so, entitlement to service connection for the same.  

2.  Entitlement to a total disability rating based on the 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May and November 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

Prior to analyzing the Veteran's claims, the Board must 
acknowledge the recent ruling in Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009), which clarified how the Board should 
analyze claims, specifically to include those for psychiatric 
disorders.  As emphasized in Clemons, though a Veteran may 
only seek service connection for a given psychiatric 
disability, the Veteran's claim "cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed...."  Id.  In essence, the Court found that a 
Veteran does not file a claim to receive benefits for a 
particular psychiatric diagnosis that is named on a claims 
form, but instead makes a general claim for compensation for 
the affliction posed by the Veteran's psychiatric symptoms.  
Thus, the Board will analyze the Veteran's current claim 
under this framework.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection of a psychiatric condition was 
by Board decision in January 2006, which was based upon a 
lack of probative evidence of a current disability.  

2.  Evidence presented since the January 2006 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  Resolving any reasonable doubt in favor of the Veteran, 
an acquired psychiatric condition, to include generalized 
anxiety disorder, depression, and dementia, is shown to be 
causally or etiologically related to the Veteran's service-
connected disabilities.  

4.  The Veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  The evidence added to the record since January 2006 is 
new and material; the claim for service connection for an 
acquired psychiatric condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  An acquired psychiatric condition, to include generalized 
anxiety disorder, depression, and dementia is proximately due 
to, or the result of, the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3, 102, 3.310 (2009).

4.  The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

The Board notes that the Veteran may not have been provided 
with adequate notice under 38 U.S.C. § 5103(a) with respect 
to a reopened claim under the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, in light of the favorable 
decision to reopen the claim, the Board finds that any 
deficiency in complying with notice requirements concerning a 
reopened claim is harmless error and that no useful purpose 
would be served by remanding the appeal to the RO in this 
regard.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (stating that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

As will be discussed below, the Board ultimately finds that 
service connection for the Veteran's psychiatric disability 
and TDIU is warranted; therefore, a full discussion of 
whether VA met its notice and assistance obligations is not 
needed as no prejudice can flow to the Veteran from any 
notice or assistance error based upon the full grant of the 
benefits sought.  It is important to note, however, that the 
AOJ provided notice with respect to the process by which 
initial disability ratings and effective dates are 
established in correspondence dated in September 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

The Veteran's claim for service connection for a psychiatric 
condition has been denied by the Board on two prior 
occasions.  See Board decisions, January 2006 & November 
1969.  The Veteran did not appeal the January 2006 Board 
decision, and it therefore became final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

Upon receipt of the most recent claim for service connection 
for a neuropsychiatric condition in September 2007, the RO 
adjudicated the claim as if it were an original claim that 
had not been previously decided.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(finding VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
in this case the Board has reviewed all evidence submitted or 
obtained since January 2006 for this purpose.

Although much of the medical evidence associated with the 
claims file since then is cumulative or duplicative in 
nature, the last final denial was based on the absence of 
sufficient evidence of a currently diagnosed psychiatric 
disability.  Board decision, January 2006.  Therefore, a 
November 2007 VA Compensation & Pension examination report is 
particularly pertinent in that it identifies and describes 
current diagnoses for both dementia and depression.  This 
evidence is new in that it has not previously been considered 
by agency decision makers.  Furthermore, when credibility of 
this evidence is presumed for the limited purpose of 
determining its materiality, the recent medical evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  As such, the Board finds that new and material 
evidence has been submitted sufficient to reopen the claim of 
service connection for a psychiatric condition.  

Because the AOJ has weighed the merits of the claim, to 
include the VA examination upon which the claim is reopened, 
there is no prejudice to the Veteran for the Board to render 
a decision on the merits here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

The Veteran seeks service connection for a neuropsychiatric 
condition, which he attributes to military service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

In the present case, recent medical evidence plainly reflects 
that a current psychiatric disability exists.  A September 
2007 report from a private psychiatrist (translated from the 
original report in Spanish) reflects diagnoses of generalized 
anxiety disorder with depressive episodes and characteristics 
of dementia or organic cerebral syndrome secondary to the 
Veteran's osteoarthritis.  Subsequently, a November 2007 VA 
examiner diagnosed dementia not otherwise specified (NOS) 
with depressive features, later noted to be two separate and 
distinct diagnoses.  
As such, the evidence establishes a current psychiatric 
disability.  The question remains as to whether the Veteran's 
psychiatric disability was caused or aggravated by his 
service-connected disabilities.  Allen v. Brown, supra; 
38 C.F.R. § 3.310.

To this end, there are two opposing medical opinions of 
record.  The aforementioned private physician stated that the 
Veteran developed an anxiogenic frame with chronic depressive 
crisis as a result of the serious fall he experienced during 
military service.  This is the in-service event upon which 
service connection has been established for some of the 
Veteran's currently service-connected disabilities, including 
osteoarthritis of the spine, hips, wrists, and hands.  See, 
e.g., VA examination, April 1967.  The private physician 
further clarified that this incident resulted in the Veteran 
developing an "emotional frame with intense episodes of 
anxiety and depression which has limited his capacity for 
memory and concentration.  The psychiatric evolution has been 
secondary and progressive to his osteoarthritic condition."  
Private psychiatric report by Dr. JC, September 2007 
(translation).  

Upon VA examination in November 2007, the examiner opined 
that the Veteran's cognitive impairment overshadowed any 
other psychiatric symptom exhibited by the Veteran at the 
time.  However, he found no relationship between the 
Veteran's diagnosed dementia and his diagnosed depression.  
The VA examiner further opined that neither depression nor 
dementia is related to the Veteran's service-connected 
disabilities.  VA examination, November 2007.  The examiner 
based his opinion on a determination that cognitive 
impairment is the predominant condition which is not related 
to the Veteran's service-connected disabilities, to include 
osteoarthritis, on the basis of anatomy, pathophysiology, or 
etiology.  Id. 

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Here, neither opining physician provided a useful 
medical rationale for the opinion offered, or provided 
greater substantiating evidence in support of his opinion.  
Thus, the Board regards the medical evidence as being in 
relative equipoise as to a determination of whether the 
Veteran's diagnosed dementia with depressive features is 
medically related to his service-connected osteoarthritis.  
Under the circumstances, where there is an approximate 
balance between the positive and negative evidence, the 
benefit of the doubt is given to the Veteran.  38 C.F.R. 
§ 3.102 (2009).  On this basis, service connection for the 
Veteran's psychiatric condition is warranted.  

Total Disability Based on the Unemployability of the 
Individual

The Veteran also seeks a total disability rating for 
compensation based upon unemployability of the individual.  
Entitlement to this benefit requires the presence of 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155 (West 2002; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

 The governing regulations provide that, to qualify for a 
grant of TDIU, if there is only one service-connected 
disability, it must be rated as 60 percent disabling or 
greater.  38 C.F.R. § 4.16(a) (2009).  If there are two or 
more service-connected disabilities, at least one shall be 
rated at 40 percent or more, and there shall be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in  combination, the 
following will be considered as one disability: (1)  
Disabilities of one or both upper extremities, or of one or 
both lower  extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a  prisoner of war.  Id.  To determine the appropriate rating 
where more than one disability is service-connected, the 
table found at 38 C.F.R. § 4.25 (2009) is used.  This table 
considers the efficiency of the individual as affected first 
by the most disabling condition, then by the less disabling 
conditions in turn. 

In this case, service connection is currently in effect for 
eight disabilities that involve arthritis of various joints, 
specifically arthritis of the dorsal and lumbosacral spine 
(evaluated as 20 percent disabling), osteoarthritis of the 
cervical spine (20 percent), degenerative joint disease of 
the left hip, right hip, left wrist, right wrist, left hand, 
and right hand (each of which is independently rated as 10 
percent disabling.  Given that each of these disabilities 
affect a single body system, specifically orthopedic 
functionality, it is appropriate to consider these 
disabilities as one for determining whether the Veteran meets 
the percentage requirement outlined above.  38 C.F.R. § 4.16.  

Under the Combined Ratings Table, the Veteran's service-
connected disabilities are arranged in order of severity, and 
evaluations are combined pursuant to directions contained in 
38 C.F.R. § 4.25(a).  A 20 percent combined with another 20 
percent equals 36.  Individually adding six additional 10 
percent ratings results in a total of 66.  When rounded to 
the nearest degree divisible by 10, the combined value for 
the arthritic disabilities (considered collectively) is 70 
percent.  With this collective rating, in conjunction with an 
additional disability rated at 20 percent and a total overall 
rating of 80 percent, the Veteran's service-connected 
disabilities meet the minimum percentage requirements in 38 
C.F.R. § 4.16(a).  Thus, the question is whether the medical 
evidence shows that his service-connected disabilities alone 
are of sufficient severity to produce unemployability. 

The Board finds that the credible medical evidence of record 
establishes that the Veteran is unable to secure 
substantially gainful employment by reason of his service-
connected orthopedic impairments, in conjunction with his now 
service-connected psychiatric condition.  To this end, the 
Veteran's private physician states that the Veteran's 
deterioration has left him totally disabled for work 
activities.  Private psychiatric report, supra.  The November 
2007 VA examiner also opined that there is total social and 
occupational impairment due to the Veteran's cognitive 
decline and physical impairment.  The Board finds the 
foregoing to be sufficient evidence of unemployability based 
upon the Veteran's service-connected disabilities.  
Therefore, a total disability evaluation based upon the 
unemployability of the individual is warranted.  


ORDER

The claim of entitlement to service connection for a 
psychiatric condition is reopened.

Service connection for an acquired psychiatric condition, to 
include generalized anxiety disorder, depression, and 
dementia, is granted. 

Entitlement to a total disability rating based on the 
unemployability of the individual (TDIU) is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


